NIX, Judge:
This is an attempted Original Proceedings filed by the petitioner, Glenn Stanley Robinson, alleging that he is imprisoned illegally by virtue of void judgments from the District Court of Caddo County, Oklahoma.
This application has not been fully completed by petitioner, who chose to write “irrelevant” on many of the questions. This is fatal to the petition, and this Court will not consider any petition that is not completed by answering every question regarding information to the cause from which he seeks relief; and any such incomplete petition will be dismissed.
This Court will call attention of petitioner to his previous habeas corpus proceeding in this Court, decided on November 4, 1964, Okl.Cr., 396 P.2d 672, in which the same identical allegations were raised, considered by the Court, and application denied.
Attempted petition dismissed, and writ denied.
BUSSEY, P. J., and BRETT, J., concur.